Appeal from an order and judgment (one paper) of the Supreme Court, Oswego County (James W. McCarthy, J.), entered June 14, 2004 in a breach of contract action. The order and judgment imposed a fine of $250 on defendant for willful contempt and ordered defendant to pay attorneys’ fees of $500.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated at Supreme Court. Present—Kehoe, J.P, Martoche, Pine, Lawton and Hayes, JJ.